Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1519 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 1 of 48 PageID #: 5065
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1520 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 2 of 48 PageID #: 5066
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1521 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 3 of 48 PageID #: 5067
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1522 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 4 of 48 PageID #: 5068
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1523 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 5 of 48 PageID #: 5069
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1524 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 6 of 48 PageID #: 5070
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1525 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 7 of 48 PageID #: 5071
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1526 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 8 of 48 PageID #: 5072
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1527 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 9 of 48 PageID #: 5073
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1528 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 10 of 48 PageID #: 5074
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1529 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 11 of 48 PageID #: 5075
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1530 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 12 of 48 PageID #: 5076
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1531 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 13 of 48 PageID #: 5077
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1532 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 14 of 48 PageID #: 5078
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1533 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 15 of 48 PageID #: 5079
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1534 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 16 of 48 PageID #: 5080
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1535 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 17 of 48 PageID #: 5081
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1536 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 18 of 48 PageID #: 5082
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1537 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 19 of 48 PageID #: 5083
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1538 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 20 of 48 PageID #: 5084
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1539 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 21 of 48 PageID #: 5085
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1540 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 22 of 48 PageID #: 5086
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1541 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 23 of 48 PageID #: 5087
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1542 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 24 of 48 PageID #: 5088
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1543 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 25 of 48 PageID #: 5089
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1544 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 26 of 48 PageID #: 5090
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1545 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 27 of 48 PageID #: 5091
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1546 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 28 of 48 PageID #: 5092
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1547 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 29 of 48 PageID #: 5093
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1548 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 30 of 48 PageID #: 5094
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1549 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 31 of 48 PageID #: 5095
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1550 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 32 of 48 PageID #: 5096
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1551 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 33 of 48 PageID #: 5097
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1552 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 34 of 48 PageID #: 5098
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1553 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 35 of 48 PageID #: 5099
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1554 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 36 of 48 PageID #: 5100
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1555 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 37 of 48 PageID #: 5101
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1556 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 38 of 48 PageID #: 5102
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1557 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 39 of 48 PageID #: 5103
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1558 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 40 of 48 PageID #: 5104
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1559 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 41 of 48 PageID #: 5105
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1560 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 42 of 48 PageID #: 5106
       Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                                37-611/30/2020, 2983378,
                                      Filed 12/07/20 PagePage1561  of 1566 #: 5107
                                                          43 of 48 PageID
       Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                                37-611/30/2020, 2983378,
                                      Filed 12/07/20 PagePage1562  of 1566 #: 5108
                                                          44 of 48 PageID
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1563 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 45 of 48 PageID #: 5109
       Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                                37-611/30/2020, 2983378,
                                      Filed 12/07/20 PagePage1564  of 1566 #: 5110
                                                          46 of 48 PageID
Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1565 of 1566   Case 2:06-cv-03136-JS Document 37-6 Filed 12/07/20 Page 47 of 48 PageID #: 5111
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-611/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  48 of 48 PageID
                                                         Page1566  of 1566 #: 5112




                         CERTIFICATE OF SERVICE

      I, Rhidaya S. Trivedi, being duly sworn, hereby certify under penalty of

perjury that I am an associate at the law firm of the Law Office of Ronald L. Kuby,

counsel for Petitioner-Movant Jesse Friedman; I am over 18 years of age; and on

November 6, 2020, I caused true and correct copies of Mr. Friedman's motion for

authorization to file a second petition for writ of habeas corpus, together with all

supporting papers, to be served on counsel for Respondent, by electronic mail, at the

following address:

      Tammy Smiley
      Nassau County District Attorney's Office
      E-mail: Tammy.Smiley@nassauda.org

Dated:       New York, NY
             November 6, 2020
